Per Curiam. Appellee recovered a judgment of $16 against appellant for professional services as a surgeon rendered to a laborer who fell and was injured while at work on appellant’s building. Ap pedant went to appellee’s office and requested him to come to his building and attend to the man who was injured. Appellee testified that appellant said that he would see him paid for his services and that he charged the bill to him on his books. Appellant denies that he promised to see appellee paid or used any other words indicating an intention to be responsible in any way for the services. There was a sharp conflict of evidence and the jury was correctly instructed by the court, at appellant’s request, on every question arising in the case. Ho instructions were given in behalf of appellee. There being evidence to support the verdict and no error of law, this court, under the well established rule, will not interfere unless the verdict is manifestly against the weight of evidence. Such is not the case here and the judgment must therefore be affirmed. Judgment affirtried.